


117 S509 IS: Leveraging Integrated Networks in Communities to Address Social Needs Act of 2021
U.S. Senate
2021-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 509
IN THE SENATE OF THE UNITED STATES

March 1, 2021
Mr. Sullivan (for himself and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions

A BILL
To establish a program to assist States in establishing or enhancing community integration network infrastructure for health and social services.


1.Short titleThis Act may be cited as the Leveraging Integrated Networks in Communities to Address Social Needs Act of 2021 or the LINC to Address Social Needs Act of 2021. 2.Program to support establishment or enhancement of State community integration network infrastructure (a)Grant programThe Secretary shall award grants on a competitive basis to States to support such States, through public-private partnerships, to establish new or enhance existing community integration network infrastructure through authorized activities under subsection (b).
(b)Authorized activitiesA State shall use a grant under this section to carry out activities and services to establish new or enhance existing community integration network infrastructure, on a statewide basis through direct network operations or collaborations among multiple associated entities, which may include such entities that operate regionally. Such activities and services shall include— (1)establishing a new or enhancing an existing technology platform that—
(A)enables the coordination of public and private providers and payors of services for individuals in the State, including services such as— (i)nutritional assistance; 
(ii)housing; (iii)health care, including preventive health intervention, chronic disease management, and behavioral health care; 
(iv)transportation;  (v)job training; 
(vi)child development or care; (vii)caregiving and respite care;
(viii)disability assistance; and (ix)other services, as determined by the State;
(B)prioritizes connectivity with, incorporation of, and partnership with any appropriate existing technology platforms developed by public or private organizations in the State for the purposes described in subparagraph (A); and (C)ensures that—
(i)reasonable measures are taken to promote connectivity among associated entities; and (ii)appropriate privacy, security, protections are in place, in accordance with applicable Federal and State privacy laws;
(2)connecting associated entities for purposes of communication, service coordination and consumer assistance, referral and capacity management, outcome tracking, and related services; (3)providing technical assistance and supporting associated entities in connecting and participating in the community integration network infrastructure;
(4)planning for and implementing actions designed to create sustainable funding models to support long-term access to community integration network infrastructure;  (5)designing and implementing a financial structure to make the community integration network infrastructure financially self-sustaining not later than 3 years after receiving funds under this section; and
(6)evaluating the use of any funds provided under this section. (c)Award of grants (1)In generalA grant under this Act shall be awarded under such terms and conditions as the Secretary shall prescribe, including the guidelines established under paragraph (3). 
(2)Minimizing administrative burdenThe Secretary shall seek to minimize the administrative burden of such terms and conditions and ensure programmatic flexibility for unique State needs. (3)GuidelinesThe Secretary shall—
(A)consult relevant stakeholders regarding basic functionalities, technical capacities, and data standards needed for community integration network infrastructure; and  (B)based on such consultations, establish guidelines for awarding grants under this section, including application requirements. 
(d)ApplicationA State desiring a grant under this section shall— (1)enter into a public-private partnership with one or more—
(A)private, nonprofit, or philanthropic organizations; or (B)Indian Tribes, Tribal organizations, or urban Indian organizations within the State; and
(2)submit to the Secretary an application at such time, in such manner, and containing or accompanied by such information as the Secretary may require, including— (A)a description of the agency or department in the State government that will coordinate with and oversee the partnership established under paragraph (1);
(B) a plan for the establishment or enhancement of a community integration network infrastructure including— (i)the proposed transparent and competitive process for selecting any new operational components of the community integration network infrastructure; 
(ii)the planned governance structure (including representation of different types of associated entities) within the community integration network infrastructure;  (iii)proposed associated entities and services to be included in the community integration network infrastructure; and
(iv)a plan for accessing and linking relevant data to create community integration network infrastructure, including a description of intended sources of data; (C)assurances that the funds awarded under this section will be used solely carry out authorized activities as described in subsection (b) and other related activities;
(D)potential options, including public-private partnerships in addition to the partnership described in paragraph (1), for making the community integration network infrastructure financially self-sustaining not later than 3 years after receiving funds under this section; and (E)a description of the objectives and outcome goals of developing the community integration network infrastructure, including—
(i)one or more health outcomes;  (ii)one or more other important social outcomes; 
(iii)improved access to health care or social services; and  (iv)how progress toward the outcomes described in subparagraphs (A), (B), and (C) will be measured through internal performance metrics.
(e)Separate tribal infrastructureNothing in this section shall preclude Indian Tribes, Tribal organizations, or urban Indian organizations from establishing a community integration network infrastructure that is separate from any other public-private partnership receiving funding under this section.  (f)Authorization of appropriations (1)In generalThere is authorized to be appropriated to carry out this section $150,000,000 for fiscal year 2022.
(2)AdministrationOf the amounts appropriated pursuant to paragraph (1), up to $5,000,000 may be used for administrative expenses. (3)Duration of availabilityAmounts appropriated pursuant to paragraph (1) shall remain available until the date that is 5 years after the date of enactment of this Act.
(g)DefinitionsIn this section: (1)Associated entitiesThe term associated entities means any—
(A)community-based organization that accepts referrals from health care organizations and that provides services such as— (i)nutritional assistance; 
(ii)housing; (iii)health care, including preventive health intervention, chronic disease management, and behavioral health care; 
(iv)transportation;  (v)job training; 
(vi)child development or care; (vii)caregiving and respite care; and
(viii)disability assistance; (B)public, or nonprofit or for-profit, private health care provider organization;
(C)public or private funded payor of health care services, including home- or community-based services; (D)State, local, territorial, or Tribal health and social services agency;
(E)State public housing authority or housing finance agency; (F)public health information exchange or public health information network, as defined by the Secretary; or
(G)other similar entity, as designated by the State. (2)Community integration network infrastructureThe term community integration network infrastructure means infrastructure, existing on statewide basis with direct network operations or through collaborations among multiple associated entities, used to enable the coordination, alignment, and connection, of associated entities in a State, including such entities that operate regionally, for purposes of communication, service coordination, and referral management of services, with respect to services such as—
(A)nutritional assistance;  (B)housing;
(C)health care, including preventive health intervention, chronic disease management, and behavioral health care;  (D)transportation; 
(E)job training;  (F)child development or care;
(G)caregiving and respite care; (H)disability assistance; and
(I)other similar services, as designated by the State. (3)Indian tribe and tribal organizationThe terms Indian Tribe and Tribal organization have the meanings given to the terms ‘Indian tribe’ and ‘tribal organization’ in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(4)SecretaryThe term Secretary refers to the Secretary of Health and Human Services.  (5)StateThe term State means a State, territory, or the District of Columbia.
(6)Urban indian organizationThe term urban Indian organization has the meaning given to the term in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603). 3.Evaluation, report, and recommendations (a)EvaluationThe Comptroller General of the United States shall conduct an evaluation that—
(1)measures the overall impact of the community integration network infrastructure established or enhanced using funds received under section 2, with respect to— (A)changes in individual and population health outcomes;
(B)changes in access to health care or social services; (C)the degree of data sharing using the community integration network infrastructure established or enhanced using funds received under section 2;
(D)the effectiveness of service coordination;  (E)the cost-effectiveness of the provision of services;
(F)any results or anticipated results on overall health and social services spending; (G)patient and consumer satisfaction with service coordination process and services received; and 
(H)any other relevant factors; and (2)describes how the funds received under section 2 were used.
(b)Report and recommendationsNot later than 4 years after the date the first grant under this Act is awarded, the Comptroller General of the United States shall— (1) (A)submit a report on the evaluation conducted under subsection (a) to Congress; and
(B)make such report publicly available; and (2)based on the evaluation conducted under subsection (a), make recommendations to States and Indian Tribes, Tribal organizations, or urban Indian organizations, on how to improve and sustain community integration network infrastructure established or enhanced using funds received under section 2.

